Name: Commission Regulation (EEC) No 906/90 of 9 April 1990 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 620/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 4. 90 Official Journal of the European Communities No L 93/27 COMMISSION REGULATION (EEC) No 906/90 of 9 April 1990 adopting exceptional support measures for the market in pigmeat in Belgium and repealing Regulation (EEC) No 620/90 separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption ; whereas consequently it shall be necessary to repeal aid for private storage for pigmeat as laid down in Regulation (EEC) No 620/90 ; Whereas a buying-in price should be fixed at which piglets and live pigs, in the 'surveillance zone', including the protection zones but except for the area of one kilo ­ metre around the infected holdings, are to be taken over by the intervention agency ; whereas with the aim to prevent misuse, there is reason to exclude the buying-in of piglets which are fattened on closed circuit holdings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22, second paragraph thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 620/90 (3) ; Whereas because of the development of the disease in Belgium the competent authorities have taken a decision establishing, among others, a 'surveillance zone' as from 24 March 1990 ; whereas, this zone has been resumed in Commission Decision 90/ 1 61 /EEC of 30 March 1990 concerning certain protection measures relating to clas ­ sical swine fever in Belgium (4) ; whereas, consequently, in this zone in Belgium the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited ; Whereas, moreover in accordance with Article 9 of Council Directive 80/21 7/EEC (*), protection zones are established inside the surveillance zone, whereas excep ­ tional veterinarian measures are taken within a radius of one kilometre from the infected holdings ; whereas conse ­ quently it is necessary to provide for exceptional support measures for the market in pigmeat beyond this area until the boundary of the surveillance zone ; Whereas indeed, the requirements of the heat treatment laid down in Decision 90/ 1 61 /EEC are likely to seriously impede the disposal of meat produced in the 'surveillance zone' where restrictions have been taken ; whereas, in addition, because of the high risk of contamination, such disposal is likely to create difficulties for the disposal of products originating in other regions of Belgium ; whereas, in addition, with the aim of preventing a further spread of the disease, the pig production in the 'surveil ­ lance zone' fixed on the 24 March 1990 in Belgium, including the protection zones situated therein, should be Article 1 As from 21 April until 10 May 1990 the intervention agency of Belgium shall buy live pigs weighing more than 110 kilograms on average per lot and, if the situation so requires, piglets weighing more than 25 kilograms on average per lot. Article 2 1 . Only pigs and piglets raised outside one kilometre from the infected holdings lying in the 'surveillance zone' as laid down in Annex II of the Decision 90/ 161 /EEC, shall be bought in . 2. Only piglets are bought which are not fattened in a closed circuit holding. Article 3 The pigs are weighted and stunned in such a way that the disease shall not spread. They are transported without delay to a rendering plant and processed into products coming under CN codes 1501 00 11 , 1506 00 00 and 2301 10 00. The operations shall be carried out under the control of the competent authorities of Belgium. (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 67, 15 . 3 . 1990, p. 33. O OJ No L 90, 5 . 4. 1990, p. 26. ft OJ No L 47, 21 . 2 . 1980 , p. 4. No L 93/28 Official Journal of the European Communities 10. 4. 90 Article 4 1 . The purchase price at farm gate of live pigs weighting more than 110 kilograms on average per lot shall be ECU 142 per 100 kilograms slaughtered weight, by application of the coefficient 0,83. 2 . The purchase price of piglets shall be ECU 48 per head. 3 . The price at which the pigs and piglets are sold by the intervention agency of Belgium to the rendering plant shall be ECU 30 per tonne. Article 5 The competent authorities of Belgium shall send the Commission each week the following information concer ­ ning the previous week :  numer and total weight of fattened pigs purchased,  number and total weight of piglets purchased. Article 6 1 . Regulation (EEC) No 620/90 is hereby repealed. 2. At the request of the Contracting Party, the obliga ­ tion to place in storage does not have to be observed for all the contracts concluded under Regulation (EEC) No 620/90. Article 7 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 12 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission